        Case 2:14-cr-00293-KJM Document 71 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:14-cr-293-KJM
12                       Plaintiff,
13           v.                                         ORDER
14    LLOYD BRADLEY,
15                       Defendant.
16

17                  On July 7, 2020 the court granted defendant’s motion for compassionate release

18   and modified defendant’s sentence of incarceration to time served, “to be followed by the 36-

19   month term of supervised release previously imposed.” Order, ECF No. 69, at 13. The court

20   further stipulated: “A special condition of supervised release is added whereby defendant shall be

21   subject to home confinement as directed by the probation officer [. ..] ” Id.

22                  Upon further consideration, and in light of the need to specify the length of time

23   defendant will spend in home confinement, the court hereby AMENDS the relevant portion of its

24   July 7 order as follows:

25                  The court modifies defendant’s sentence of incarceration to time served, followed

26   by a term of 36 months of supervised release with the added special condition that for 6 months

27   defendant be subject to home confinement with defendant bearing the attendant cost of location

28
                                                       1
        Case 2:14-cr-00293-KJM Document 71 Filed 07/29/20 Page 2 of 2

 1   monitoring. All other previously imposed conditions of supervised release remain in effect. See
 2   United States v. Lee, 19-CR-00419-SI-1, 2020 WL 2512415, at *2 (N.D.Cal. May 15, 2020).
 3                  This order AMENDS ECF No. 69. To the extent the remainder of the court’s July
 4   7 order does not conflict with this order, the July 7 order remains in effect.
 5                  IT IS SO ORDERED.
 6   DATED: July 28, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
